Citation Nr: 0609653	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  93-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's medullary sponge kidney with recurrent kidney 
stones, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1975 to August 
1978 and from June 1980 to July 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision of the 
St. Petersburg, Florida, Regional Office which, in pertinent 
part, denied increased evaluations for the veteran's 
recurrent kidney stones, right knee impairment, and recurrent 
bilateral inguinal hernias and a total rating for 
compensation purposes based on individual unemployability.  
In August 1991, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  At the 
hearing, the veteran withdrew his appeal from the denial of 
an increased evaluation for his right knee disability.  In 
September 1995, the Board remanded the veteran's claims to 
the St. Petersburg, Florida, Regional Office for additional 
action.  

In June 1997, the Board remanded the veteran's claims to the 
St. Petersburg, Florida, Regional Office for additional 
action.  In September 1999, the Board denied increased 
evaluations for the veteran's recurrent kidney stones and 
recurrent bilateral inguinal hernias and remanded the issue 
of a total rating for compensation purposes based on 
individual unemployability to the RO for additional action.  

In September 2000, the St. Petersburg, Florida, Regional 
Office denied service connection for a medullary sponge 
kidney.  In February 2001, the veteran informed the VA that 
he had moved to West Virginia.  The veteran's claims files 
were subsequently transferred to the Huntington, West 
Virginia, Regional Office.

In August 2003, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  In October 
2003, the veteran submitted a Motion to Advance on the 
Docket.  In October 2003, the Board granted the veteran's 
motion.  In November 2003, the Board granted service 
connection for a medullary sponge kidney and remanded the 
issue of a total rating for compensation purposes based on 
individual unemployability to the Huntington, West Virginia, 
Regional Office for additional action.  

In December 2003, the Huntington, West Virginia, Regional 
Office effectuated the Board's award of service connection 
and assigned a noncompensable evaluation for the veteran's 
medullary sponge kidney.  In March 2004, the Huntington, West 
Virginia, Regional Office confirmed and continued the 
noncompensable evaluation for the veteran's medullary sponge 
kidney.  In October 2004, the veteran submitted a Motion to 
Advance on the Docket.  In November 2004, the Board granted 
the veteran's motion.  In December 2004, the Board remanded 
the veteran's claims to the Huntington, West Virginia, 
Regional Office for additional action.  

The veteran subsequently moved to Tennessee and his claims 
files were transferred to the Nashville, Tennessee, Regional 
Office (RO).  In April 2005, the RO determined that the March 
2004 rating decision was clearly and unmistakably erroneous 
in granting a separate noncompensable evaluation for the 
veteran's medullary sponge kidney, and recharacterized his 
service-connected renal disorder as a medullary sponge kidney 
with recurrent stones evaluated as 30 percent disabling.  

The Board also notes that in his letter dated in August 2005 
and received by the RO in September 2005, the veteran 
submitted both an informal application to reopen his claims 
of entitlement to service connection for a low back disorder 
and hepatitis C and a claim for an increased evaluation for 
his right foot injury residuals.  As these issues have not 
been developed or certified on appeal, they are referred to 
the RO for further appropriate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  The VA will notify the veteran if 
further action is required on his part.  


REMAND

In his March 2006 Appellate Brief Presentation, the veteran's 
accredited representative states that the Board's December 
2004 Remand instructions directed that the veteran was to be 
scheduled for a VA examination for compensation purposes to 
determine the nature and severity of his service-connected 
disabilities "only if otherwise indicated by the record."  
He advances that the record clearly reflects a need for 
further evaluation of the veteran's service-connected 
disabilities and requests that the veteran's claims again be 
remanded to the RO so that the veteran may be afforded the 
requested evaluation.  

A preliminary review of the record shows that in a letter 
dated in August 2005 and received in September 2005, the 
veteran indicated that his service-connected renal 
disabilities have increased in severity.  Specifically, he 
asserted that a January 2005 VA CT scan showed further build-
up of stones in his kidneys and that he experienced attacks 
of stone passage that were more frequent and lasted longer 
than previously.  It is also noted that the RO has recently 
recharacterized the veteran's service-connected renal 
disability.  In light of the foregoing it is the Board's 
judgment that an additional VA examination for compensation 
purposes is "indicated by the record."  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Additionally, in a very recent decision, the Court held that 
the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  In 
the instant appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish initial 
evaluations and/or effective dates for the claimed 
disabilities.  Therefore, the issues must be remanded to the 
RO so that proper notice may be issued to the veteran, which 
includes an explanation as to the type of evidence necessary 
to establish entitlement to higher initial evaluations and 
effective dates for his disabilities.  

The Board is aware of and regrets the fact that this case has 
been in appellate status for a prolonged period of time.  
However, in the interests of according the veteran full due 
process and assistance in substantiating his claims, the case 
is REMANDED to the RO via the Appeals Management Center for 
the following:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed 
with regard to the two issues on appeal.  
Specifically, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his chronic renal and other 
service-connected disabilities after 2004 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

 3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment of his service-
connected disabilities, dated after June 
2005, not already of record, be forwarded 
for incorporation into the record.  

4.  Then schedule the veteran for 
appropriate VA examination(s) for 
compensation purposes, in order to 
determine the nature and severity of all 
service-connected disability, to include 
medullary sponge kidney with recurrent 
kidney stones.  The claims folder must be 
provided to the examiner(s) and review of 
pertinent documents therein should be 
reflected in the completed examination 
report.  All indicated tests and studies, 
to include laboratory studies, should be 
accomplished and the findings then 
reported in detail.  The examiner(s) 
should express an opinion regarding the 
severity of the veteran's renal 
dysfunction, to include indicating the 
presence and degree, or absence, of 
albuminuria, edema, definitive decrease 
in kidney function, and hypertension with 
diastolic pressure predominantly 120 or 
more.  Findings should be  reported that 
correlate with the criteria contained in 
38 C.F.R. §  4.115a, for Renal 
Dysfunction.  The examiner(s) should also 
identify the limitation of activity 
imposed by the service-connected 
disabilities (including medullary sponge 
kidney with recurrent kidney stones, 
recurrent bilateral inguinal hernias, 
right knee impairment, right foot injury 
residuals, left varicocele, and right 
fourth finger ganglion residuals), with a 
description of the effect of the 
disabilities upon the veteran's ordinary 
activities.  In so doing, the examiner(s) 
should opine whether or not the service-
connected disabilities cause the veteran 
to be unemployable.  

5.  Readjudicate the veteran's 
entitlement to both an increased 
evaluation for his medullary sponge 
kidney with recurrent kidney stones and a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and the opportunity to respond to the 
SSOC.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


